DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the NAS" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10965588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed patent discloses a device for receiving a request message to provide metadata to network by inserting it into uplink message for forward to a function as stated in the claims 1-14 of the patent by omitting some elements from the claims such NAS, GUI for configuring which metadata to allow UE providing to the network in order to broaden the claims. Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application as following:
Patent 						Application
1. A user equipment (UE) comprising a processor, a memory, and communication circuitry, the UE being connected to a network via its communication circuitry, the UE further comprising computer-executable instructions stored in the memory of the UE which, when executed by the processor of the UE, cause the UE to perform operations comprising: 
inserting metadata in an uplink message, the metadata including information for at least one metric selected from a group consisting of an active timer, a periodic TAU timer, a DRX cycle length, a radio access technology (RAT) type, a status, a sleep schedule, a location, a battery level, a connection quality, a communication schedule, a caching policy, and a power restriction; 

receiving a non-access stratum (NAS) message indicating that metadata may be provided to the network; and 





sending the uplink message with the metadata, such that a network function or an (S)Gi-LAN can steer traffic based on the at least one metric in the metadata, 



wherein the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network.

2. The UE as recited in claim 1, wherein the metadata is indicative of a status, and the status indicates at least one preference of the UE.
3. The UE as recited in claim 1, wherein the metadata is appended to an IP data packet as a network services header.
4. The UE as recited in claim 1, wherein the uplink message with the metadata is sent inside of a GTP tunnel.
6. In a network comprising a user equipment (UE), an eNodeB, a serving gateway (S-GW), and a packet data network (PDN) gateway (P-GW), wherein at least one of the UE, the eNodeB, the S-GW, or the P-GW performs a method, the method comprising: 
inserting metadata in an uplink message, the metadata including information for at least one metric selected from a group consisting of an active timer, a periodic TAU timer, a DRX cycle length, a radio access technology (RAT) type, a status, a sleep schedule, a location, a battery level, a connection quality, a communication schedule, a caching policy, and a power restriction; 

receiving a non-access stratum (NAS) message indicating that metadata may be provided to the network; and 





sending the uplink message with the metadata, such that a network function or an (S)Gi-LAN can steer traffic based on the at least one metric from the metadata, 



wherein the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network.

7. The method as recited in claim 6, the method further comprising: sending the uplink traffic with the metadata inside of a GTP tunnel.
8. The method as recited in claim 6, the method further comprising: appending the metadata to an IP packet as a network services header.
9. The method as recited in claim 6, wherein the NAS message is based on at least one of a Traffic Flow Template (TFT) information element of an EPS session management message and a protocol configuration options information element of an EPS session management message.






10. A computer-readable storage medium storing computer-executable instructions that, when executed by a processor of a user equipment (UE) connected to a network via its communication circuitry, cause the UE to perform operations comprising: 
inserting metadata in an uplink message, the metadata including the information at least one metric selected from a group consisting of an active timer, a periodic TAU timer, a DRX cycle length, a radio access technology (RAT) type, a status, a sleep schedule, a location, a battery level, a connection quality, a communication schedule, a caching policy, and a power restriction; and 

receiving a non-access stratum (NAS) message indicating that metadata may be provided to the network; and 
sending the uplink message with the metadata, such that a network function or an (S)Gi-LAN can steer traffic based on the metadata, wherein the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network.
11. The computer-readable storage medium as recited in claim 10, wherein the metadata is indicative of a status, and the status indicates at least one preference of the UE.
12. The computer-readable storage medium as recited in claim 10, wherein the metadata is appended to an IP data packet as a network services header.
13. The computer-readable storage medium as recited in claim 10, wherein the uplink message with the metadata is sent inside of a GTP tunnel.

1. A user equipment (UE) comprising a processor, a memory, and communication circuitry, the UE being connected to a network via its communication circuitry, the UE further comprising computer-executable instructions stored in the memory of the UE which, when executed by the processor of the UE, cause the UE to perform operations comprising: 
inserting metadata in an uplink message, the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of an active timer, a periodic TAU timer, a DRX cycle length, a radio access technology (RAT) type, a status, a sleep schedule, a location, a battery level, a connection quality, a communication schedule, a caching policy, or a power restriction; 
receiving a message indicating that metadata may be provided to the network; 
3. The UE as recited in claim 1, wherein the message indicating that metadata may be provided to the network is a non-access stratum (NAS) message.
and 
sending the uplink message with the metadata to a function in a packet data network.
7. The UE as recited in claim 1, wherein the function steers traffic based on the at least one metric in the metadata.
4. The UE as recited in claim 1, wherein the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network.
2 and 9. The UE as recited in claim 1, wherein the metadata is indicative of a status, and the status indicates at least one preference of the UE.
5. The UE as recited in claim 1, wherein the metadata is appended to an IP data packet.
6. The UE as recited in claim 1, wherein the uplink message with the metadata is sent inside of a tunnel.
8. In a network comprising a user equipment (UE), an eNodeB, a serving gateway (S-GW), and a packet data network (PDN) gateway (P-GW), wherein at least one of the UE, the eNodeB, the S-GW, or the P-GW performs a method, the method comprising: 
inserting metadata in an uplink message, the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of an active timer, a periodic TAU timer, a DRX cycle length, a radio access technology (RAT) type, a status, a sleep schedule, a location, a battery level, a connection quality, a communication schedule, a caching policy, or a power restriction; 
receiving a message indicating that metadata may be provided to the network; 
10. The method as recited in claim 8, wherein the message indicating that metadata may be provided to the network is a non-access stratum (NAS) message.
and 
sending the uplink message with the metadata to a function in a packet data network.
16. The method as recited in claim 8, wherein the function steers traffic based on the at least one metric in the metadata..
11. The method as recited in claim 8, wherein the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network.
12. The method as recited in claim 8, the method further comprising: sending the uplink traffic with the metadata inside of a tunnel.
13. The method as recited in claim 8, the method further comprising: appending the metadata to an IP packet.

14. The method as recited in claim 10, wherein the NAS message is based on at least one of a Traffic Flow Template (TFT) information element of a session management message or a protocol configuration options information element of an EP session management message.
15. The method as recited in claim 8, wherein the NAS message is based on at least one of a Traffic Flow Template (TFT) information element of an session management message or a protocol configuration options information element of an session management message.
17. A computer-readable storage medium storing computer-executable instructions that, when executed by a processor of a user equipment (UE) connected to a network via its communication circuitry, cause the UE to perform operations comprising: 
inserting metadata in an uplink message, the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of an active timer, a periodic TAU timer, a DRX cycle length, a radio access technology (RAT) type, a status, a sleep schedule, a location, a battery level, a connection quality, a communication schedule, a caching policy, or a power restriction; and 
receiving a message indicating that metadata may be provided to the network; and 
sending the uplink message with the metadata to a function in a packet data network.






18. The computer-readable storage medium as recited in claim 17, wherein the metadata is indicative of a status, and the status indicates at least one preference of the UE.
19. The computer-readable storage medium as recited in claim 17, wherein the metadata is appended to an IP data packet.
20. The computer-readable storage medium as recited in claim 17, wherein the uplink message with the metadata is sent inside of a tunnel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aysola [US 2015/0341285] in view of Bosch [US 2015/0334027].
As claims 1, 8 and 17, Aysola disclose a user equipment (UE) [Fig 3, Ref 302 which includes processor, memory, applications and transceiver for exchanging information between the network and UE] comprising a processor, a memory, and communication circuitry, the UE being connected to a network via its communication circuitry, the UE further comprising computer-executable instructions stored in the memory of the UE which, when executed by the processor of the UE, cause the UE to perform operations comprising: inserting metadata in an uplink message, the metadata comprising information associated with at least one metric, wherein the at least one metric comprises at least one of an active timer, a periodic TAU timer, a DRX cycle length, a radio access technology (RAT) type, a status, a sleep schedule, a location, a battery level, a connection quality, a communication schedule, a caching policy, or a power restriction [Par. 0064-0073 disclose metadata such as location, connection type etc.. and Par. 0074-0075 discloses UE which includes an application for performing a classifier by inserting the metadata into the headers of packet] and sending the uplink message with the metadata to a function in a packet data network [Fig 3 discloses the uplink message includes metadata send to Ref 30 from UE and forward to a service function Ref 306 according to metadata in the header of uplink packet, Par. 0074-0075].  However, Aysola fails to fully disclose receiving a message indicating that metadata may be provided to the network.  In the same field of endeavor, Borsch discloses receiving a message indicating that metadata may be provided to the network [Par. 0034-0036 disclose a network “Fig 2, Ref 34” provides metadata such RAT type to classifier “Ref 3a” in order to allow classifier inserting the metadata into the network service header of packet].
Since, a network controller provides metadata to  the classifiers in the network in order to insert it into the packet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing the metadata to classifier nodes as disclosed by Bosch into the teaching of Aysola.  The motivation would have been to reduce the load of ingress classifier node in the network.
	As claims 2, 9 and 18, Bosch discloses the metadata is indicative of a status, and the status indicates at least one preference of the UE [Par. 0026, 0029, 0030, 0032, 0034, 0036 and 0039-0040 disclose classification of UE such as low or high priority].
As claims 3 and 10, Bosch discloses the message indicating that metadata may be provided to the network is a non-access stratum (NAS) message [Par. 0034-0036 disclose a network provides metadata such RAT type to classifier in order to allow classifier inserting it into the network service header].
	As claims 5, 13 and 19, Aysola and Bosch discloses the metadata is appended to an IP data packet [Aysola discloses Par. 0009, 0038, 0065 and abstract, Bosch discloses par, 0011, 0028-0030, 0033, 0035].
	As claims 6, 12 and 20, Aysola discloses the uplink message with the metadata is sent inside of a tunnel [Par. 0081].
	As claims 7 and 16, Aysola and Bosch discloses the function steers traffic based on the at least one metric in the metadata [Aysola discloses Par. 0057, 0122 and Bosch discloses at Par. 0015, 0022, 0026-0027 and 0054].
Claim(s) 4, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aysola and Bosch as applied to claims 1 and 8 above, and further in view of Willars [US 2008/0020775].
As claims 4 and 11,  Aysola and Bosch fail to disclose what Willars discloses the UE is configured via a graphical user interface to allow certain applications to send metadata to the network or to allow certain types of metadata to be sent to the network [Fig 7, 0040, 0056, 0170 and 0175-0177 disclose UE includes application which includes GUI for configuring which DSCP value such as high priority should insert into packets of flow of application such as real-time for transmitting to network and not insert high priority based on application such as non-real-time].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for sending a request to a node to insert a metadata into the header by using application on the GUI
of UE as disclosed by Willars into the teaching of Aysola and Bosch. The motivation would have been to improve the throughput of the network.
As claims 14-15, Aysola and Bosch fail to disclose what Willars discloses the NAS message is based on at least one of a Traffic Flow Template (TFT) information element of a session management message or a protocol configuration options information element of an EP session management message [Par. 0112-0118, 0123, 0127, 0155, 0170 and 0209 disclose the network transmit message based on information element in the management such as TFT for uplink and downlink].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting an request message for providing priority for uplink packet based on the information element management such as TFT as disclosed by Willars into the teaching of Aysola and Bosch. The motivation would have been to improve the throughput of the network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guichard [US 2014/0362857] discloses a classifier for receiving information from a controller for inserting metadata into packet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414